Case 2:20-cv-02857-GW-JPR Document 16-1 Filed 07/23/20 Page 1 of 2 Page ID #:52




   1
   2
   3
   4
   5
   6
   7
   8                   UNITED STATES DISTRICT COURT
   9                  CENTRAL DISTRICT OF CALIFORNIA
  10    Gary Scherer,
                                             Case: 2:20-cv-02857-GW-JPR
  11           Plaintiff,
                                             Proposed Judgment
  12      v.
  13    Dihmz Properties, LLC, a
        California Limited Liability
  14    Company;
        Mauricio Trejos; and Does 1-10,
  15
               Defendants.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                         1

       Proposed JUDGMENT                                    2:20-cv-02857-GW-JPR
Case 2:20-cv-02857-GW-JPR Document 16-1 Filed 07/23/20 Page 2 of 2 Page ID #:53




   1         Pursuant to Federal Rule of Procedure 68(a), JUDGMENT is
   2   entered in favor of plaintiff Gary Scherer and against defendants of
   3
       Mauricio Trejos, and Dihmz Properties, LLC, a California Limited
   4
   5   Liability Company in the amount of $2,000 together with court costs
   6   and reasonable attorneys’ fees.
   7
   8
       Dated: _________   By:__________________________________________
   9                           Hon. GEORGE H. WU
  10                           United States District Judge
  11
  12
       Presented by:
  13   Dennis Price, Esq.
  14   858-375-7385
  15   dennisp@potterhandy.com
  16   Attorney for Plaintiff
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                           2

       Proposed JUDGMENT                                       2:20-cv-02857-GW-JPR
